Citation Nr: 0906160	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for hypertension, 
including as secondary to service connected diabetes.  

2.	Entitlement to service connection for heart disease, 
including as secondary to service connected diabetes.  

3.	Entitlement to service connection for a renal disorder, 
including as secondary to service connected diabetes.  

4.	Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity, including as secondary 
to service connected diabetes.  

5.	Entitlement to service connection for carpel tunnel 
syndrome of the right upper extremity, including as secondary 
to service connected diabetes.  

6.	Entitlement to service connection for a psychiatric 
disorder, including as secondary to service connected 
diabetes.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The veteran served on active duty from March 1967 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board has listed on the title page the issues 
certified for appellate review.  Documents recently 
associated with the claims folder suggest that these may not 
be the issues for which the appellant desires actual review.  
This matter should be clarified prior to scheduling of the 
hearing.

Specifically, on the VA Form 9 requesting a Travel Board 
hearing, the veteran goes to some length to indicate that the 
issue for which he desires review is entitlement to service 
connection for heart disease (presumably to include 
hypertension) to include as due to Agent Orange exposure.

It is not clear from this document whether he desires to 
withdraw consideration of the issues on the title page, or 
whether he advances this as an alternative theory for service 
connection.  This theory has not undergone RO review.  The 
veteran should be contacted to ascertain the issue or issues 
for which he desires review.  If he seeks consideration of an 
issue no yet reviewed by the RO such issue should be 
adjudicated prior to the hearing being conducted.

As noted, in correspondence received at VA in October 2008, 
the veteran indicated a desire for a BVA hearing at the RO 
before a Member of the Board.  This has not been 
accomplished.  As the veteran has not been afforded the 
requested hearing, and there is no indication that he has 
withdrawn his request or otherwise waived his right to a 
Board hearing, the hearing must be scheduled. See 38 C.F.R. § 
20.700 (2007).  

In order to ensure that the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  The RO/AMC should write to the 
veteran and his representative to 
ascertain exactly which issues he desires 
to have considered.  Specifically, they 
should be asked whether he desires to 
withdraw his appeal as to some or all of 
the issues on the title page, or desires 
only action on the issue of entitlement 
to service connection for heart disease 
and hypertension, to include as secondary 
to Agent Orange exposure.  Once the 
determination is clear, appropriate 
action, including adjudication of any new 
issue should be undertaken.  If there is 
no response from the veteran, 
consideration of the issues on the title 
page should proceed for the issues on the 
title page.

2.  Thereafter, AMC/RO should schedule 
the appellant for a Travel Board hearing 
at the RO in accordance with the 
applicable provisions. Appellant and his 
representative should be notified of the 
time and place to report. If he 
subsequently desires to withdraw the 
hearing request, such action should be 
taken at the RO. After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



